SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1206
CA 12-00689
PRESENT: SCUDDER, P.J., FAHEY, CARNI, VALENTINO, AND MARTOCHE, JJ.


CHRISTINE L. PALERMO, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

JOSEPH A. PALERMO, DEFENDANT-APPELLANT.


MAUREEN A. PINEAU, ROCHESTER, FOR DEFENDANT-APPELLANT.

HURWITZ LAW, P.C., ROCHESTER (JAYME HURWITZ OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Richard
A. Dollinger, A.J.), entered November 15, 2011. The order, inter
alia, denied the motion of defendant to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court